 1
                                                                         JS-6
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9 SHONTELLE BAKER,                             No. 5:20-cv-00033-SAB-PJW
10        Plaintiff,
11        v.
12 C. R. BARD, INC., and BARD                   ORDER DISMISSING CASE
13 PERIPHERAL VASCULAR, INC.,
14        Defendants.                           [ECF NO. 63]
15
16        Before the Court is the parties’ Stipulation of Dismissal of Plaintiff
17 Shontelle Baker’s Claims Without Prejudice, ECF No. 63. The parties ask the
18 Court to dismiss Plaintiffs’ claims without prejudice with each party to bear its
19 own costs.
20        Accordingly, IT IS HEREBY ORDERED:
21        1. The parties’ Stipulation of Dismissal of Plaintiff Shontelle Baker’s
22 Claims Without Prejudice, ECF No. 63, is GRANTED.
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING CASE ~ 1
 1       2. Plaintiff’s claims are DISMISSED without prejudice with each party to
 2 bear its own costs.
 3       IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 4 and forward copies to counsel.
 5       DATED this 2nd day of June 2021.
 6
 7
 8
 9                        ____________________________
                                 Stanley A. Bastian
10                           United States District Court
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE ~ 2
